                                                                                                               ·~---'"



AO 2458 (CASDRev. 02/18) Judgment in a Criminal Case for Revocations                                          ~·
                                                                                                                 Fil~ED
                                                                                                                    DEC 1 11 2018
                                     UNITED STATES DISTRICT Cou T
                                            SOUTHERN DISTRICT OF CALIFORNIA                               CLERK us DISTRICT COUR~RNIA
                                                                                                       SOUTHERN DISTRICT OF CALIF
                                                                                                       -        -        -   kt-\b
                                                                                                                               DEPUTY
              UNITED STATES OF AMERJCA                                JUDGMENT IN A Cl lMINAL CASE                                   -
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Committed On or After November 1, 1987)
                                v.
                   JORGE PARRA-SOJO (1)
                                                                         Case Number:        3:17-CR-02373-WQH

                                                                      Anastacio De La Cruz
                                                                      Defendant's Attorney
REGISTRATION NO.                 63234-298
o-
THE DEFENDANT:
 l:Zl admitted guilt to violation of allegation(s) No.      1

 D was found guilty in violation ofallegation(s) No.       ~~~~~~~~~~~~~-
                                                                                                           after denial of guilty.

Accordingly, the court has acljudicated that the defendant is guilty of the following allegation(s):

Allegation Number                    Nature of Violation
               I                     nv I, Committed a federal, state, or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                                                                    3: 17-CR-02373-WQH
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:               JORGE PARRA-SOJO (1)                                                      Judgment - Page 2 of 2
CASE NUMBER:             3:17-CR-02373-WQH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   4 months to run consecutive to 18CR3387-WQH




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZl   The court makes the following recommendations to the Bureau of Prisons:
       That the defendant be designated to a facility in the South West Region




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at                             A.M.              on
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
        D    as notified by the United States Marshal.
        D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on


 at    ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                 3:17-CR-02373-WQH
